Citation Nr: 1643471	
Decision Date: 11/15/16    Archive Date: 12/01/16

DOCKET NO.  12-09 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for acute myelogenous leukemia (AML), to include as due to ionizing radiation.

2.  Entitlement to service connection for bladder cancer, to include as due to ionizing radiation.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1955 to November 1958. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which, in pertinent part, denied entitlement to service connection for AML and bladder cancer.

The Veteran provided testimony at a hearing before a Decision Review Officer (DRO) at the RO in November 2011.  He provided testimony at a hearing before the Board in April 2013.  Transcripts from each hearing are of record.

In May 2013, the Board remanded this matter for further evidentiary development.  As will be discussed in greater detail below, a review of the record reveals substantial compliance with the Board's May 2013 remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  AML was not clinically evident during the Veteran's active service or for many years thereafter, and the most probative evidence indicates that his post-service AML is not causally related to his active service or any incident therein, including exposure to ionizing radiation.

2.  Bladder cancer was not clinically evident during the Veteran's active service or for many years thereafter, and the most probative evidence indicates that his post-service bladder cancer is not causally related to his active service or any incident therein, including exposure to ionizing radiation.


CONCLUSIONS OF LAW

1.  The criteria are not met for entitlement to service connection for AML, including due to exposure to ionizing radiation. 38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.311 (2015).

2.  The criteria are not met for entitlement to service connection for bladder cancer, including due to exposure to ionizing radiation.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.311 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, including apprising him of the information and evidence VA will obtain versus the information and evidence he is expected to provide.  38 C.F.R. § 3.159 (2014). 

The Veteran was provided this required notice and information for establishing his entitlement to service connection for these claimed disabilities in an August 2010 letter, prior to the initial adjudication of these claims in the September 2010 rating decision at issue, so in the preferred sequence.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  Therefore, VA has satisfied its duty to notify him concerning these claims. 

VA also has a duty to assist the Veteran with this claim by obtaining all potentially relevant records and providing an examination or obtaining a medical opinion when needed to assist in making a decision on the claim.  Here, to satisfy this additional obligation, the Veteran's service treatment records (STRs) and post-service VA and identified private treatment records have been obtained and associated with the file for consideration.  Pursuant to the May 2013 Board remand, the RO also followed the appropriate procedures for developing a claim based on exposure to ionizing radiation in service.  A dose estimate was obtained and medical opinions elicited from the Director of the Compensation and Pension Service and the Director, Post 9-11 Era Environmental Health Program, written for the Under Secretary.  Additionally, outstanding VA treatment records were obtained.  Therefore, VA's duty to assist with respect to obtaining all relevant records, examinations, and opinions has been met.  38 C.F.R. § 3.159 (c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The United States Court of Appeals for Veterans Claims has held that the provisions of 38 C.F.R. § 3.103(c)(2) (2014) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).   

At the Veteran's hearing, the issues on appeal were identified and he was asked about his treatment providers in order to ascertain whether there was additional evidence to be submitted.  Hence, the Bryant duties were met.

II. Service-Connection Claims

Service connection is granted for disability resulting from personal injury sustained or disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition, meaning for a chronic (permanent) worsening of the condition beyond its natural progression.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  Service connection may be granted for any disease diagnosed after discharge from service, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing entitlement to service connection generally requires having (1) competent and credible evidence of current disability; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a correlation ("nexus") between the disease or injury in service and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A malignant tumor will be presumed to have been incurred in service if it manifested to a compensable degree (meaning to at least 10-percent disabling) within 1 year of the date of termination of such service, even if there is no evidence of the disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a). 

Service connection for a disability that is claimed to be due to exposure to ionizing radiation during service can be demonstrated by one of three possible methods.  See Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, there are certain types of cancer that may be service-connected on a presumptive basis as specific to radiation-exposed veterans.  38 U.S.C.A. §§ 1112(c), 1137; 38 C.F.R. § 3.309(d).  Second, a "radiogenic disease" may be service connected pursuant to 38 C.F.R. § 3.311.  Third, direct service connection may be granted under 38 C.F.R. § 3.303(d) when it is otherwise established that a disease diagnosed after discharge was incurred during active service, including as a result of exposure to radiation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

As it applies to 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d), the term "radiation-exposed veteran" means a veteran who participated in a  "radiation-risk activity."  38 U.S.C.A. § 1112(c)(3)(A); 38 C.F.R. § 3.309(d)(3)(i).  The term "radiation-risk activity" means onsite participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima or Nagasaki, Japan, during the period beginning on August 6, 1945, and ending on July 1, 1946; internment as a prisoner of war of Japan during World War II resulting in an opportunity for exposure to radiation comparable to those occupying Hiroshima or Nagasaki; certain service on the grounds of a gaseous diffusion plant in Paducah, Kentucky, Portsmouth, Ohio, or at area K25 at Oak Ridge, Tennessee; or certain service on Amchitka Island, Alaska.  See 38 U.S.C.A. § 1112(c)(3)(B); 38 C.F.R. § 3.309(d)(3)(ii).  Specifically, service before January 1, 1974, on Amchitka Island, Alaska, qualifies as a radiation-risk activity if, during such service, the veteran was exposed to ionizing radiation in the performance of duty related to the Long Shot, Milrow, or Cannikin underground nuclear tests.  38 C.F.R. § 3.309(d)(3)(ii)(D)(2). 

Diseases presumptively service connected for radiation-exposed veterans under the provisions of 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d) are leukemia (other than chronic lymphocytic leukemia), cancer of the thyroid, cancer of the breast, cancer of the pharynx, cancer of the stomach, cancer of the small intestine, cancer of the pancreas, multiple myeloma, lymphomas (except Hodgkin's disease), cancer of the bile ducts, cancer of the gall bladder, primary liver cancer (except if cirrhosis or hepatitis B is indicated), cancer of the salivary gland, cancer of the urinary tract, bronchiolo-alveolar carcinoma, cancer of the bone, cancer of the brain, cancer of the colon, cancer of the lung, and cancer of the ovary.  38 U.S.C.A. § 1112 (c)(2); 38 C.F.R. § 3.309 (d)(2). 

In radiation claims, the second approach is found in 38 C.F.R. § 3.311.  To consider a claim under § 3.311, the evidence must show the following:  (1) the veteran was exposed to ionizing radiation in service; (2) he subsequently developed a radiogenic disease; and (3) such disease first became manifest within a period specified by the regulation. 38 C.F.R. § 3.311(b). If any of the foregoing three requirements has not been met, service connection for a disease claimed as secondary to exposure to ionizing radiation cannot be granted under 38 C.F.R. § 3.311.  38 C.F.R. § 3.311(b)(1)(iii).  Moreover, 38 C.F.R. § 3.311 provides instruction on the development of claims based on exposure to ionizing radiation.  Section 3.311(a) calls for the development of a dose assessment where it is established that a radiogenic disease first became manifest after service, where it was not manifest to a compensable degree within any applicable presumptive period specified in either § 3.307 or § 3.309, and where it is contended that the disease is a result of exposure to ionizing radiation in service. 

"Radiogenic disease" is defined as a disease that may be induced by ionizing radiation, and specifically includes the following: thyroid cancer, breast cancer, lung cancer, bone cancer, liver cancer, skin cancer, esophageal cancer, stomach cancer, colon cancer, pancreatic cancer, kidney cancer, urinary bladder cancer, salivary gland cancer, multiple myeloma, posterior subcapsular cataracts,  non-malignant thyroid nodular disease, ovarian cancer, parathyroid adenoma, tumors of the brain and central nervous system, cancer of the rectum, lymphomas other than Hodgkin's disease, prostate cancer, and any other cancer.  38 C.F.R. § 3.311(b)(2)(i)-(xxiv). 

All of this notwithstanding, direct service connection may be established by "showing that the disease or malady was incurred during or aggravated by service," a task which "includes the difficult burden of tracing causation to a condition or event during service."  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

In deciding these claims, the Board must determine the probative value of all evidence submitted or otherwise obtained, so including both lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  Layno v. Brown, 6 Vet. App. 465 (1994).  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis, or; (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service-connected mental disorder and drowning which caused Veteran's death). 

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is incapable of opining on matters requiring medical knowledge. In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau, 492 F.3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).

That said, laypersons also have been found incompetent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever); Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (concluding that a Veteran's lay belief that his schizophrenia had aggravated his diabetes and hypertension was not of sufficient weight to trigger VA's duty to seek a medical opinion on the issue). 
Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1). 

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2014).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran contends that service connection is warranted for his AML and bladder cancer because they are the result of exposure to ionizing radiation during his service.  Specifically, he asserts that he incurred AML and bladder cancer as a result of direct exposure to ionizing radiation through residual radiation in the soil and water during service at Kwajalein Atoll.  He also raised concern for swimming in the ocean along the beach, showering, and consuming water collected from rainfall over building roof tops.  

The Veteran's service from June 1955 to November 1958 was verified, including his service at Kwajalein Atoll from April 4, 1957, to May 9, 1957.  The Board notes that the Veteran has testified that he believes his AML and bladder cancer are due to the various forms of exposure to radiation through the air that he breathed due to fallout from Operation REDWING tests that were conducted in the surrounding area, rainwater which was used for drinking, bathing, and washing uniforms, and through the dirt or other items that picked up contamination from the rainwater and fallout from testing.  See November 2011 DRO Hearing Transcript, p. 8.  The RO, however, has noted that Operation REDWING took place from May 5 through August 6, 1956, and that the six month period following the operation would have been through February 6, 1957.  See 38 C.F.R. § 3.311 (2012).

The evidence of record demonstrates that AML was diagnosed in May 2001 and bladder cancer in October 1997.  A June 2001 private treatment note completed by Dr. J. Foran, contains a note that the Veteran's "exposure risk includes well water, history of military service in the Navy for three and a half years where [his] ship was in the Pacific in an area where bomb testing had been performed with pesticide exposure."  A July 2005 Primary Care Note completed by Dr. G. Loyd shows a diagnosis of bladder cancer and a statement that the Veteran may have been exposed to plutonium.  A November 2005 Primary Care Note completed by Dr. L. B. Schupdach also mentions that the Veteran may have been exposed to plutonium.  

The Veteran does not qualify as a "radiation-exposed veteran" as defined in 38 C.F.R. § 3.309(d)(3), as he is not shown to have participated in one of the listed radiation risk activities.  Where, as here, the Veteran is not a "radiation-exposed veteran," as defined in 38 C.F.R. § 3.309(d)(3), 38 C.F.R. § 3.311 is for consideration.  Under the special development procedures in § 3.311(a), dose data will be requested for any available records concerning the Veteran's exposure to radiation.  These records normally include, but may not be limited to, the Veteran's Record of Occupational Exposure to Ionizing Radiation (DD Form 1141), if maintained, STRs, and other records that may contain information pertaining to the Veteran's radiation dose in service.  All such records will be forwarded to the Under Secretary for Health, who will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies.  38 C.F.R. § 3.311(a)(2)(iii).

In a November 2011 letter, the Department of the Navy, Naval Dosimetry Center, advised that a review of the exposure registry revealed no reports of occupational exposure to ionizing radiation pertaining to this Veteran.  The letter, however, also advised that the official exposure record, a DD Form 1141, NAVMED 6470/10 or equivalent document, was maintained with the individual's medical record, which is maintained at the National Personnel Records Center (NPRC).  At the time, the Veteran's claims file did not include a DD Form 1141 or equivalent document nor did it contain a request to the NPRC specifically for the official exposure record.  Thus, the Board, in its May 2013 remand, sought to obtain the DD 1141 or equivalent document.  If obtained, the DD Form 1141 or equivalent document, along with any other relevant evidence, was to be furnished to the Defense Nuclear Agency so that a radiation dose estimate could be prepared.  The service department was also asked to comment on whether it was possible that the Veteran was exposed to ionizing radiation while he performed military duties as a steelworker at Kwajalein Atoll, to include from the soil, water, or air.

Pursuant to the May 2013 Board remand, an April 2014 Memo from the Defense Threat Reduction Agency and United States Strategic Command Center for Combating Weapons of Mass Destruction stated, "No documentation has been located which places [the Veteran] at the site of any U.S. atmospheric nuclear testing; therefore, [the Veteran] is not a confirmed participant of U.S. atmospheric nuclear testing as defined in Title 38, Code of Federal Regulations 3.311."  A radiation dose assessment report was prepared and showed doses summarized as follows:  not more than a mean total external gamma dose of 0.001 rem, upper bound gamma dose of 0.002 rem, mean total external neutron dose of 0.0 rem, upper bound neutron dose of 0.0 rem, internal committed alpha dose to the bladder of 0.001 rem, upper bound committed alpha dose to the bladder of .008 rem, internal committed beta plus gamma dose of 0.001 rem, upper bound committed beta plus gamma dose to the bladder of 0.004 rem, internal committed alpha dose to the red bone marrow of 0.021 rem, upper bound committed alpha dose to the red bone marrow of 0.21 rem, internal committed beta plus gamma dose to the red bone marrow of 0.008 rem, and upper bound committed beta plus gamma dose to the red bone marrow of 0.076 rem.

In June 2014, the Director, Compensation Service noted that the Veteran's records were referred to the Director, Post 9-11 Era Environmental Health Program, written for the Under Secretary, and that in the May 2014 Memorandum it was determined to be unlikely that the Veteran's bladder cancer and AML could be attributed to radiation exposure while in military service.  The DEHP stated that the letter, dated April 17, 2014, from the Defense Threat Reduction Agency stated the Veteran served at Kwajalein Atoll, Marshall Islands from approximately April 4 to May 9, 1957.  The DTRA also stated the Veteran's records contain no confirmation of participation in U.S. atmospheric nuclear testing, as defined at 38 CFR 3.3.11.  The doses that the Veteran could have received during his assignment at Kwajalein Atoll, Marshall Islands due to his exposure to ionizing radiation from soil, air or water were listed as shown above.  The Director also stated that the Health Physics Society, in their position statement PS010-1, Radiation Risk in Perspective, revised in July 2010, states that "in accordance with current knowledge of radiation health risks, the Health Physics Society recommends against quantitative estimation of health risks below an individual dose of 5 rem in one year or a lifetime dose of 10 rem above that received from natural sources."  The position statement goes on to say that "there is substantial and convincing scientific evidence of health risks following high-dose exposure.  However, below 5-10 rem (which includes occupational and environmental exposures), risks of health effects are either too small to be observed or are nonexistent." 

The Director further stated that "the Veteran was 19 years old when exposed to ionizing radiation.  Bladder cancer was diagnosed 40 years after exposure to ionizing radiation.  AML was diagnosed 44 years after exposure to ionizing radiation.  The Veteran had a 40 pack-a-year smoking history prior to quitting in 1997."  In conclusion, following review of the evidence in its entirety, the Director, Compensation Service opined that that that there was no reasonable possibility that the Veteran's bladder cancer and AML were the result of exposure to ionizing radiation.

In sum, the special development procedures as stipulated in 38 C.F.R. § 3.311 resulted in a conclusion that there was no reasonable possibility that the Veteran's bladder cancer and AML resulted from radiation exposure in service.
Because the opinions obtained by VA determined that the Veteran's bladder cancer and AML are not related to ionizing radiation exposure while in service, in order for service connection to be warranted the evidence must show that his bladder cancer and AML are directly related to his active military service, in particular, that exposure.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The Veteran's bladder cancer and AML were not first diagnosed until more than 40 years following his discharge from service, and there is no competent and credible medical opinion attributing these cancers to his military service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  Moreover, the opinions and medical records from his physicians dated in June 2000, July 2005, and November 2005, discussed above, do not establish that his bladder cancer and AML are related to his radiation exposure but speculate or indicate a possibility of such a relationship.  Id.  Further, the record does not show, nor does the Veteran claim, that the bladder cancer and AML are the result of his service for reasons other than the claimed ionizing radiation exposure.

The Veteran's lay testimony and statements are not competent evidence to provide this required correlation ("nexus") between his bladder cancer and AML and his exposure to ionizing radiation during his service.  See Jandreau, 492 F.3d at 1377   (whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board).  Bladder cancer and AML are not simple conditions, rather, complex, so determining its origins is not the type of situation where lay evidence is sufficient.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011) (reiterating that this determination of whether lay versus medical evidence is required is made on a case-by-case basis).

Although there is no disputing the Veteran was exposed to ionizing radiation during his service, his bladder cancer and AML have been found not to be the result of that exposure, owing primarily to the relatively limited amount of it.  Moreover, there is no evidence of his bladder cancer or AML being directly related to his military service.  As such, service connection on a direct-incurrence basis and on the presumptive basis of in-service exposure to ionizing radiation is not warranted.  In reaching this conclusion, the Board has considered the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the claim, this doctrine is inapplicable.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.


ORDER

The claim of entitlement to service connection for bladder cancer, including as due to exposure to ionizing radiation, is denied.

The claim of entitlement to service connection for AML, including as due to exposure to ionizing radiation, is denied.



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


